Citation Nr: 0515796	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-20 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for bilateral varicose 
veins, postoperative left leg stripping, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1994 to 
September 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In September 2003, the veteran testified at a Board hearing.  
In April 2004, the Board remanded the issue for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral varicose veins, 
postoperative left leg stripping, is characterized by pain, 
aching and burning sensation; there is no edema.  

2.  The veteran's scars associated with varicose veins, 
postoperative left leg stripping, are not deep, do not cause 
limited motion, are not 929 sq cm. or greater, are not 
superficial and unstable, are not superficial and painful, 
are not superficial, tender and painful, are not superficial 
and poorly nourished with repeated ulceration. 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for the veteran's service-connected bilateral 
varicose veins, postoperative left leg stripping, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7120 (2004).  

2.  The criteria for entitlement to a separate rating for the 
veteran's scars associated with varicose veins, postoperative 
left leg stripping, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7801-7804 (prior and after August 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in an 
April 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  In this case, the RO provided 
VCAA notice to the veteran in April 2004 which was after the 
October 1999 rating decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the April 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a Board hearing in September 2003.  Neither 
the appellant nor her representative has indicated, and 
there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected bilateral varicose veins, 
postoperative left leg stripping, warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected bilateral varicose veins, 
postoperative left leg stripping, has been rated by the RO 
under the provisions of Diagnostic Code 7120.  Under this 
regulatory provision, varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression hosiery 
warrant a 10 percent rating.  A 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  

In April 2004, the Board remanded this case to determine the 
nature and extent of surgical scars related to the veteran's 
left leg from her operation in 1998.  Although the veteran 
has not been provided with notice of the rating criteria for 
scars, she is not prejudiced as the Board is giving 
additional consideration to her varicose vein related scars.  

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  (The veteran's scars did not result 
from burns and a rating under 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 and 7802 [burn scars] is therefore not applicable 
under the old criteria).

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation. An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10- 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

In a January 1997 rating decision, the veteran was granted 
service connection for her bilateral varicose veins with an 
evaluation of 30 percent disabling.  A September 1997 VA 
examination showed that the veteran had a diagnosis of 
bilateral varicose veins, minimal involvement.  August 1998 
Walter Reed medical records revealed that the veteran 
underwent left leg stab evulsion for varicose veins.  A 
December 1998 VA medical record showed that the veteran was 
status post left lower extremity stab convulsions with 
recurrent pain on right lower extremity despite therapy with 
medical compression stockings.  The examiner indicated the 
veteran had dilated veins on bilateral lower extremities, 
each 5 mm.  

VA medical records from March 1999 to September 1999 showed 
the veteran had pain and swelling after the August 1998 
procedure.  A March 1999 record indicated she developed left 
edema but apparently it resolved.  

In September 1999, the veteran was afforded a VA examination 
for her veins.  In presenting the medical history as 
apparently reported by the veteran, the examiner indicated 
that the veteran had a prescription for a Jobst hose but the 
hose provided no relief of the aching or burning fire-type 
sensation of the legs.  In 1998 the veteran underwent surgery 
for the varicose veins on her left leg.  She has had no 
relief of the discomfort since the surgery.  The veteran 
reported having some relief from support stockings after the 
surgery, however, she said that she had discomfort with a 
casual stroll of one-half a block, but if she walked briskly 
she tended not to feel the discomfort for at least 2 to 3 
blocks.  The veteran had burning and achy sensation in both 
of the legs extending from the thigh down to the ankles.  
Physical examination revealed that the veteran had 
varicosities in both legs, most prominent in the anterior 
aspect of the thigh, and popliteal fossa bilaterally.  A few 
varicosities were noted in the calf bilaterally, and she had 
ropy vessels noted in the popliteal fossa of the left lower 
extremity.  The Homan's sign was negative bilaterally.  
Muscle strength was normal at 5 over 5 in the bilateral lower 
extremities.  There was no edema noted of the lower 
extremities.  The diagnosis was varicose veins both lower 
extremities with persistent dysesthesias.  An October 1999 VA 
medical record indicated that the veteran worked as a medical 
assistant and her position required her to stand on her feet 
most of the day.  The examiner commented that the chronic 
nature of the veteran's pain seemed suggestive of chronic 
pain syndrome and burning pain suggested neuropathic origin.  

An April 2001 radiology report found that there was no 
evidence of deep vein thrombophlebitis.  In June 2001, the 
veteran underwent an examination at the Alexandria General 
and Vascular Surgical Associates, P.C.  The examiner reported 
that the veteran has worn 40 mmHg ankle pressure, thigh high 
stockings for over a year and gets a new pair approximately 
every 4 months.  She appeared to be somewhat more comfortable 
in the stockings and continued to complain of a burning 
sensation in the inner thigh of the leg that goes down to the 
ankle.  The veteran did not have any edema in the ankles or 
legs, she did have several areas of smaller varicosities, 
some in the anterior thigh bilaterally, anterior right leg, 
right posterior knee and calf, left posterior knee and calf 
and posterior thigh bilaterally.  The veins were all somewhat 
smaller in size.  The veteran's pedal pulses were normal, the 
circumference of her right leg 4 inches below the tibial 
tuberosity was 14 1/8  whereas the left leg was 13 3/4 inches 
at the same level.  The veteran said she used a TENS unit for 
pain.  The examiner opined that the veteran did have some 
moderate varicosities of both legs and thus there was no 
change in the diagnosis.  The examiner further commented that 
he did not see the veteran's venous condition representing a 
severe disability.  A venous duplex scan confirmed that the 
veteran did not have any deep venous disease in her legs.  

The veteran was afforded another VA examination in May 2004.  
The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran again reported 
that the 1998 surgery was a failure, within weeks of the 
surgery the veins reappeared, and there was no relief at any 
point of her persistent bilateral leg burning pain.  The 
veteran stated that her legs were painful all the time.  She 
had difficulty climbing up the stairs, had difficulty 
standing for longer than 10 minutes, even when she wore her 
40 pound support stocking secondary to throbbing pain.  The 
examiner indicated that the veteran was not aware of where on 
her left leg her scars were.  She denied any pain 
specifically related to her scars.  She stated that the 
varicosities worsened with time and that there were more 
prominent and more extensive than they used to be.  The 
examiner stated that when the veteran described her bilateral 
leg pain, it did not correspond directly to the areas of 
varicosities.  The veteran was on numerous medications for 
her leg and back pain.  Physical examination revealed that 
the veteran had moderate varicose veins, predominantly on 
anterior and posterior thighs, a couple of scattered small 
varicose veins were seen on the calves.  There was one area 
on the left posterior thigh where there was a cluster of 
veins that were slightly tender to palpation.  The veteran 
had 2 very small scars related to her vein stripping.  One 
was located on her posterior thigh, roughly 12 cm above the 
knee.  The scar measured 5 mm in length and less than 1 mm in 
width.  The scar was hypopigmented and flushed with the skin.  
It was nontender to palpation.  There was a second scar, 
roughly 10 cm below the knee on the posterior calf.  This 
scar also measured 5 mm in length and less than 1 mm in 
width, it was hypopigmented, flushed with the skin, and was 
nontender.  Both scars appeared well nourished.  The examiner 
commented it was difficult to see the scars except with very 
close inspection.  Upon examination of the lower extremities, 
the examiner found that the veteran had 2+ DP, PT, popliteal 
and femoral pulses.  There was no lower extremity edema, 
clubbing, or cyanosis.  There were no skin changes associated 
with chronic venous stasis.  Patient's gait was normal.  The 
diagnosis was varicose veins, status post vein stripping on 
the left leg in August 1998.  The veteran had 2 very small, 
barely visible scars from this procedure.  The veteran denied 
any specific discomfort or limitation related to the scars.  
The veteran claimed significant pain, weakness and 
dysfunction related to the chronic bilateral leg pain.  This 
pain was not due to her scars.  

The Board notes that Diagnostic Code 7120 was revised in July 
1998 after the veteran was granted service connection for her 
bilateral varicose veins and assigned a 30 percent rating.  
Under the old 7120 Code, a 30 percent rating is assigned for 
bilateral varicose veins, moderately severe in degree, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation.  The veteran's claim for an increased rating was 
received in February 1999.  Thus, the prior version is no 
longer applicable in evaluating the veteran's current 
disorder.  

During the September 2003 Board hearing, the veteran 
testified that her job as a dental assistant requires 
prolonged standing which exacerbates her leg pain.  The 
medical evidence shows that the veteran does have bilateral 
leg pain and would be entitled to a 10 percent rating under 
the current 7120 Diagnostic Code.  She would not be entitled 
to a higher rating under this code because she does not have 
persistent edema, subcutaneous induration, and massive board-
like edema.  September 1999, June 2001, and May 2004 medical 
examinations found that she did not have edema in her lower 
extremities.  The examiner in the May 2004 VA examination 
commented that there were no skin changes associated with 
chronic venous stasis.  The note to Diagnostic Code 7120 
provides that if more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  Under 
the Combined Ratings Table of 38 C.F.R. § 4.25, a pair of 10 
percent ratings combines to 19 percent.  Then under 38 C.F.R. 
§ 4.26, an additional 10 percent, or 1.9, is added.  The 
resulting figure is 20.9 percent, rounded to 20 percent (the 
nearest number divisible by 10).  Thus the highest rating the 
veteran would be entitled to under the current Code 7120 is 
20 percent.  

During the veteran's September 2003 Board hearing, her 
representative argued that the veteran's surgical scars 
should be considered in the evaluation of her service-
connected bilateral varicose veins, post operative left leg 
stripping.  As discussed above, the veteran was afforded a VA 
examination in May 2004 which addressed her scars.  The 
medical evidence has not shown that the veteran is entitled 
to an additional rating for her scars under Diagnostic Codes 
7801-7804 under the older and revised versions.  She has 2 
very small scars related to her vein stripping.  The May 2004 
VA examination did not demonstrate that the veteran's scars 
were deep, caused limited motion, were 929 sq cm. or greater, 
were superficial and unstable, were superficial and painful, 
were superficial and poorly nourished with repeated 
ulceration, were superficial, tender and painful on objective 
demonstration.  Although the veteran in her September 2003 
hearing said that she had painful scars, during the May 2004 
the examiner indicated that she denied any pain specifically 
related to her scars.  The examiner opined that her pain was 
not due to her scars.  

In a June 2004 statement, the veteran indicated that her 
bilateral varicose veins increased in severity.  The Board 
does not find that a new VA examination is warranted as the 
veteran underwent a VA examination for her varicose veins on 
May 4, 2004.  Although this examination focused on her scars, 
the examiner also evaluated her varicose veins and commented 
that there was no lower extremity edema.   In a May 2005 
statement, the veteran indicated that she currently was given 
a higher weight stocking consisting of 50 pounds, which is 
why she submitted an increased rating claim because her 
disorder has gotten worse.  The veteran's increased rating 
claim was received in February 1999.  She does not appear to 
be arguing that her varicose veins have increased in severity 
since her last VA examination in May 2004.  Should the 
veteran's bilateral varicose veins, postoperative left leg 
stripping, increase in severity, she is welcomed to submit a 
new claim for an increased rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


